Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant's arguments filed 15FEB2021 with respect to Claim Objections to Claims 1, 5 and 10-11 have been fully considered and they are persuasive. The Objections to Claims 1, 5 and 10-11 are withdrawn.
Applicant's arguments filed 01 DEC2020 with respect to Claim Rejections based upon 35 USC § 112(b) of Claims 12, 15 and 18 have been fully considered and they are persuasive. The Rejections based upon 35 USC§ 112(b) of Claims 12, 15 and 18 are withdrawn.
Allowable Subject Matter
Claims 1-3, 5-20 are allowed.
Regarding Claim 1, it is the opinion of the Examiner that the prior art of record nor any combination thereof discloses wherein the knife blade has therein a plurality of cuboid recesses aligning parallel to the cutting edge at predetermined intervals therebetween, each cuboid recess being recessed from the base end surface toward the cutting edge and having a surface extending parallel to the cutting edge and forming part of the base end surface of the knife blade, whereas said holder block of each knife blade holder has a cuboid shape formed with a complementary portion including a cuboid void portion to receive part of said knife blade and a cuboid solid portion 
The following is a statement of reasons for the indication of allowable subject matter: Neither the prior art of record nor any combination thereof discloses the claimed invention as set forth in Claim 1. The closest prior art of record is Hasegawa, and Hasegawa does not disclose or fairly suggest a cuboid recess in the knife or knife holder and a coordinating projecting shape in said recess, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725



/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725